Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Michael S. Rudman, M.D., ) Date: January 8, 2008

)
Petitioner, )
)

-Vv.- ) Docket No. C-07-714

) Decision No. CR1720
The Inspector General. )
)

DECISION

sustain the determination of the Inspector General (1.G.) to exclude Petitioner, Michael
S. Rudman, M.D., from participating in Medicare and other federally funded health care
programs for a minimum period of five years. I find the exclusion to be mandatory in this
case because Petitioner was convicted of a criminal offense described at section

128(a)(2) of the Social Security Act (Act).

I. Background

Petitioner is a physician. On July 31, 2007, the I.G. notified Petitioner that he was being
excluded. Petitioner requested a hearing and the case was assigned to me for a hearing
and a decision. I held a pre-hearing conference at which I directed the parties to file
riefs and proposed exhibits addressing the issues in this case. I advised the parties that
either of them could request that a hearing be held in person and I advised them further
that I would convene an in-person hearing if a party requesting an in-person hearing
satisfied me that there existed relevant testimony that did not duplicate the contents of an
exhibit.

The parties filed briefs and proposed exhibits. The LG. also filed a reply brief. Neither
party requested that I convene an in-person hearing. The LG. filed eight proposed
exhibits (I.G. Ex. 1 - I1.G. Ex. 8). Petitioner filed five proposed exhibits (P. Ex. 1 - P. Ex.
5). Neither party objected to my receiving these proposed exhibits into evidence.
Consequently, I receive into evidence I.G. Ex. | - I.G. Ex. 8 and P. Ex. 1 - P. Ex. 5.
2

II. Issues, findings of fact and conclusions of law

A. Issues
The I.G. excluded Petitioner based on a determination that Petitioner was convicted of a
criminal offense as is described at section 1128(a)(2) of the Act. Section 1128(a)(2)
mandates the exclusion of any individual who:

has been convicted, under Federal or State law, of a criminal offense

relating to neglect or abuse of patients in connection with the delivery ofa

health care item or service.
The issues in this case are whether:

1. Petitioner was convicted of a criminal offense;

2. If he was convicted, was his conviction of an offense as is described at
section 1128(a)(2) of the Act; and

3. An exclusion of at least five years is mandatory assuming that Petitioner
was convicted of an offense described at section 1128(a)(2).

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding as a separate heading.

1. Petitioner was convicted of a criminal offense.

“Convicted” is defined at section 1128(i) of the Act to include all of the following
circumstances:

(1) when a judgment of conviction has been entered against the individual .
. . by a Federal, State, or local court... ;

(2) when there has been a finding of guilt... by a Federal, State, or local
court. ..3

(3) when a plea of guilty or nolo contendere .. . has been accepted by a
Federal, State, or local court; or
3

(4) when the individual .. . has entered into participation in a first offender,
deferred adjudication, or other arrangement or program where judgment of
conviction has been withheld.

Act, section 1128(i)(1) - (4).

The L.G. asserts that Petitioner was convicted of a criminal offense as is defined by
sections 1128(i)(3) and (4). Petitioner disputes this assertion. I find that Petitioner was
convicted of a criminal offense as is described in both of these subsections of the Act.

The undisputed evidence is that, on August 16, 2006, Petitioner entered what is known
colloquially as an “Alford plea” in a Maryland State court to a criminal information
charging him with the crime of assault. I.G. Ex. 8, at 4. In accepting Petitioner’s plea the
court described it as:

a plea of guilty — an [Alford] plea of guilty, but a plea of guilty nevertheless

Id. After accepting Petitioner’s plea the Maryland court sentenced Petitioner under a
State law allowing probation before conviction, a statute which, effectively, permits a
conviction to be struck from a person’s criminal record after completion of probation. Jd.
at 28; Md. Code Ann. Crim. Proc. § 6-220.

Petitioner, citing North Carolina v. Alford, 449 U.S. 845 (1980), describes his plea as
eing a specialized type of guilty plea in which he pled guilty to a crime in order to avoid
punishment but where he continues to deny his guilt despite pleading guilty. Petitioner’s
rief at 5. For purposes of this decision I accept Petitioner’s characterization of his plea
as accurate.

find that Petitioner’s plea falls precisely within the definition of a conviction stated at
section 1128(i)(3) of the Act. His plea essentially was a plea of nolo contendere in which
e pled guilty without acknowledging his guilt and which was accepted by the Maryland
State court as a way of resolving his case.

Additionally, Petitioner’s plea fits within the definition of a conviction stated at section
1128(4)(4). The sentencing court allowed Petitioner to enter into an arrangement in which
is conviction would be expunged after successful completion of probation. The court
also warned Petitioner that, if he violated probation, he could be sentenced to as much as
10 years in prison plus a fine of $2,500. I.G. Ex. 8, at 29. These facts establish that
Petitioner, effectively, entered into a deferred adjudication program. Section 1128(i)(4)

4

makes it clear that a deferred adjudication program or a program in which an individual
pleads guilty to an offense but where a final judgment of conviction has been withheld is
nonetheless a conviction for purposes of section 1128 of the Act.

Petitioner makes the following arguments to support his contention that his plea is not a
conviction within the meaning of section 1128(i):

+ His plea did not result in a conviction because in pleading guilty he also denied
allegations that he committed a crime. Petitioner’s brief at 8.

+ Entry of a probation before judgment is not a conviction under Maryland State
law and, therefore, cannot be a conviction under federal law. Petitioner’s brief at
8.

+ Maryland law is not preempted in this case by any federal law because there is no
conflict between the Act’s definition of a conviction and Maryland law.
Petitioner’s brief at 10 - 11.

I find these arguments to be unpersuasive. First, the definition of a conviction under
sections 1128(i)(3) and (4) does not create an exception for circumstances where a party
pleads guilty to a crime but in doing so denies his or her guilt. Indeed, section 1128(i)(3)
explicitly includes within the definition of a conviction a plea of nolo contendere in which
a party pleading guilty makes no admission of guilt. Second, if, in fact, a probation
before judgment is not a conviction under Maryland law, it nevertheless is a conviction
under the Act. In explicitly defining the circumstances that constitute a conviction, the
Act expresses Congress’ intent that it is the federal definition of a conviction — and not
the way in which a plea is treated under a State’s law — that controls whether a person
stands convicted for purposes of section 1128.

Petitioner contends that finding his plea to be a conviction under the Act would
effectively override a Maryland law that has as its purpose to encourage settlements of
doubtful prosecutions and to eliminate the disabilities that flow from them. Petitioner’s
brief at 9. That argument ignores the facts that Medicare and other federally funded
health care programs are federal programs and that it is Congress that decides the terms
and circumstances pursuant to which a provider may participate in them. Indeed, if
Petitioner’s argument were accepted it would mean that State law would control the terms
and conditions of participation under federal health care programs. That is plainly not a
result that Congress contemplated.

5

Petitioner’s third argument seems to be premised on the assertion that neither the Act nor
State law defines his plea to be a conviction. It is unnecessary for me to address whether
Petitioner was convicted of a crime under State law in order to decide that this argument
is without merit. Petitioner’s plea plainly is a conviction within the meaning of the Act
and, as I have stated, the Act trumps State law for purposes of deciding whether an
individual was convicted of a crime.

2. Petitioner’s conviction was of an offense described at section
1128(a)(2) of the Act.

The evidence offered by the I.G. establishes that Petitioner was convicted of a crime
described at section 1128(a)(2) of the Act. Petitioner has not provided evidence or
arguments which rebuts what the I.G. offered. Consequently, his exclusion is mandated
by law.

Petitioner made his plea in order to resolve criminal charges that were made against him
in a criminal complaint (application for statement of charges) that was filed on December
15, 2005. I.G. Ex. 6. The complaint states allegations that Petitioner inappropriately
touched a patient in the guise of providing medical care to her. /d. at 1 - 6. The crime to
which Petitioner pleaded was that of simple assault. However, there is no doubt, and
Petitioner does not dispute, that the assault charge was based on the allegations of the
complaint.

There an obvious connection between the allegations of the criminal complaint and the
charge to which Petitioner pled. The assault charge may not have spelled out explicitly
all of the elements of the crime alleged in the complaint. But, it was supported by the
facts stated in the complaint. I find that those facts lay out a straightforward and clear
charge of abuse committed by Petitioner in the course of providing care to a patient and,
consequently, the crime to which he pled fits squarely within the crimes described at
section 1128(a)(2) of the Act.

Petitioner heatedly denies that he was, in fact, guilty of the abuse allegations of the
complaint. According to Petitioner, these allegations consisted of the unverified
complaints of a single patient who suffered from mental problems. Petitioner argues also
that the investigation that the State of Maryland conducted into those allegations was
irregular and highly unfair to him. Petitioner’s brief at 3 - 4.

I have no authority to weigh these assertions. The I.G.’s mandate to exclude Petitioner
derives from his conviction of a crime described at section 1128(a)(2). The derivative
nature of the exclusion requirement bars Petitioner from arguing before me that he is not,
in fact, guilty of the crime to which he pleaded or that he is the victim of an unfair State
process.
6
3. Petitioner’s five-year exclusion is the minimum mandated by law.

An exclusion of at least five years is mandatory for an individual who has been convicted
of an offense that is described at section 1128(a)(2) of the Act. Act, § 1128(c)(3)(B).
Petitioner’s exclusion is reasonable as a matter of law inasmuch as he was excluded for
the minimum mandatory period.

/s/
Steven T. Kessel
Administrative Law Judge
